FILED
                             NOT FOR PUBLICATION                            JUN 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SEGUNDO MARCELO ANGAMARCA                        No. 13-71820
LLIVICURA,
                                                 Agency No. A097-526-092
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Segundo Marcelo Angamarca Llivicura, a native and citizen of Ecuador,

petitions for review of an order of the Board of Immigration Appeals (“BIA”)

denying his motion to reopen removal proceedings. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (per curiam). We

deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying for lack of prejudice

Angamarca Llivicura’s motion to reopen based on a claim of ineffective assistance

of counsel. See Montes-Lopez v. Holder, 694 F.3d 1085, 1090 (9th Cir. 2012)

(“[A] petitioner must show prejudice to prevail on a claim [of] ineffective

assistance of counsel . . . .”). As to Angamarca Llivicura’s first prior attorney, the

BIA’s previous decision reopening removal proceedings based on Angamarca

Llivicura’s claim of ineffective assistance of counsel cured any prejudice arising

from that attorney’s errors. See Desta v. Ashcroft, 365 F.3d 741, 748 (9th Cir.

2004) (observing that reopening can “cure” previous defective representation). As

to his second prior attorney, Angamarca Llivicura did not explain how any

testimony that his siblings were unable to present due to that attorney’s alleged

errors might have altered the agency’s determination that he had failed to

demonstrate sufficient hardship to qualify for cancellation of removal. See

Mohsseni Behbahani v. INS, 796 F.2d 249, 251 (9th Cir. 1986) (concluding that the

petitioner’s failure to “describe the evidence that [his counsel] incompetently failed

to introduce” prevented the court from finding prejudice).




                                           2                                    13-71820
      In light of this disposition, we need not evaluate Angamarca Llivicura’s

compliance with the procedural requirements for filing an ineffective-assistance

claim. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      Angamarca Llivicura’s assertions regarding hardship lie beyond the scope of

our review. See Andia, 359 F.3d at 1184 (“In reviewing the decision of the BIA,

we consider only the grounds relied upon by that agency.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   13-71820